          Case 3:17-cr-00609-VC Document 133 Filed 08/11/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 UNITED STATES OF AMERICA,                         Case No. 17-cr-00609-VC-1
                Plaintiff,
                                                   ORDER FOR FURTHER
         v.                                        COMPETENCY EVALUATION
 JOSE INEZ GARCIA-ZARATE,
                Defendant.



       On June 11, 2021, the Bureau of Prisons informed the Court that it had restored the

defendant to competency. However, on August 9, 2021, when the Court attempted to re-arraign

the defendant, he made various statements that raise questions about whether he continues to be

competent, and whether he remained medication-compliant after leaving B.O.P. custody.

Accordingly, the Court appoints Dr. Paul Elizondo to conduct a further competency evaluation

of the defendant. Dr. Elizondo should submit a report to the Court as soon as possible. The
United States Marshal’s Service is ordered to ensure that Dr. Elizondo receives all relevant

medical records, including records about whether the defendant was medication compliant while

being transferred from BOP and while being detained at the jail.

       IT IS SO ORDERED.

Dated: August 11, 2021
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
